DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
Examiner notes that Applicant has included USPTO Office action(s) on Applicant’s recent information disclosure statement(s) (IDS(s)).  Please note that a reference cited in such an IDS has not necessarily been considered unless cited on an IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, as per claims 1 and 8, the eleventh line of claim 1 and the tenth line of claim 8 each refer to “step (d) above”.  Neither claim has a step labeled as (d).  This renders these claims to be indefinite.  For purposes of the rest of this Office action, and based on the context of these claims, Examiner is assuming that the preceding respective paragraph in each of these claims is meant to be “step (d)”.
Claims 9 and 14 each recite the limitations "the computer executable instructions" and “the one or more computers” in the first two lines of each of these claims.  There is insufficient antecedent basis for this limitation in the claim.
As per Claim 15, this claim depends from itself.  This renders this claim to be indefinite.  For purposes of the rest of this Office action, Examiner is treating this claim as if it depended from claim 14.
Claims 2-7 and 9-15 depend from indefinite claims, incorporate the indefiniteness issues of the claims from which they depend, via such dependencies, and do not remedy those indefiniteness issues.  Therefore, these claims are indefinite for those reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 6-8, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 8, Claim(s) 1 and 8 recite(s):
- receive a transportation request for a shipment of a low microbial (LM) bulk product;
- determine a vehicle transport period based on the transportation request;
- identify a vehicle for the vehicle transport period;
- compare a low microbial wash (LMW) timing threshold for the vehicle to a low microbial wash LMW record for the vehicle to determine whether the LMW timing threshold for the vehicle would be surpassed at any time during the vehicle transport period, wherein the LMW timing threshold is a maximum amount of time between low microbial LM washes for a bulk product vessel of the vehicle;
- outputting an instruction to perform a LMW process based upon an output of step (d) above;
- outputting indicative that the vehicle is qualified for shipment of the LM bulk product after receiving input indicative that the vehicle for the shipment of the LM bulk product has undergone the LMW process.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  manages a request for transportation, which encompasses commercial or legal interactions in that field;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages behavior and interactions between a transportation company, its workers, and its service users -- each of these parties may involve humans.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a non-transitory computer-readable storage medium having computer executable instructions, the instructions when executed by one or more computers cause the one or more computers; outputting an instruction via producing a signal; outputting via producing a signal; inputting via receiving a signal:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 6-7 and 14-15, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- sending a signal (claims 6 and 14).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 7 merely specifies the types of vehicle accessibility components that may be the subject of the communications.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1, 6-8, and 14-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita, Japanese Patent Reference No. 2001-344317 A (citations are to the provided English machine translation), in view of Affleck, US 20060192041 A1, in further view of Burmester, US 20100143560 A1, in further view of Gilch, WO 2008/022987 A1 (citations are to the accompanying English machine translation), in further view of Davis, US 20090106227 A1.
As per Claims 1 and 8, Fujita discloses:
- a non-transitory computer-readable storage medium having computer executable instructions, the instructions when executed by one or more computers cause the one or more computers (paragraph [0014]; paragraph [0017] (computer));
- receive a transportation request for a shipment of a product (paragraph [0018] (receive order));
- determine a vehicle transport period based on the transportation request (paragraphs [0018]-[0019] (schedule information));
- identify a vehicle for the vehicle transport period (paragraphs [0018]-[0022] (vehicle candidates));
- wherein the equipment is a vessel of the vehicle (paragraphs [0016]-[0017] (tanks));
- wherein a vehicle maintenance is a vehicle cleaning/washing (paragraph [0029] (cleaning, washing); paragraph [0038] (cleaning, washing));
- produce a qualification signal indicative that the vehicle is qualified for shipment of the product (paragraph [0017] (computer); paragraphs [0018]-[0022]);
- a method (paragraph [0001]).
Fujita fails to disclose wherein the product is a low microbial (LM) bulk product.  Affleck discloses low microbial (LM) bulk product (paragraph [0068] (grain)).  It would have been obvious to one of ordinary skill in the art to modify the invention of Fujita such that the product is a low microbial (LM) bulk product, as disclosed by Affleck, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Fujita fails to disclose a low microbial wash (LMW) timing threshold, wherein the LMW timing threshold is a maximum amount of time between low microbial LM washes for the equipment.  Burmester discloses a low microbial wash (LMW) timing threshold, wherein the LMW timing threshold is a maximum amount of time between low microbial LM washes for the equipment (paragraph [0007] (microbial); paragraph [0025] (“This data shows that the air cooling reduces the rate of microbial growth so that the cutter can be operated for at least 8 hours before it requires cleaning.”)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Fujita such that the invention includes a low microbial wash (LMW) timing threshold, wherein the LMW timing threshold is a maximum amount of time between low microbial LM washes for the equipment, as disclosed by Burmester, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Fujita fails to disclose compare a vehicle maintenance timing threshold for the vehicle to a maintenance record for the vehicle to determine whether the vehicle maintenance timing threshold for the vehicle would be surpassed at any time during the vehicle transport period; perform a maintenance process based upon an output of step (d) above.  Gilch discloses compare a vehicle maintenance timing threshold for the vehicle to a maintenance record for the vehicle to determine whether the vehicle maintenance timing threshold for the vehicle would be surpassed at any time during the vehicle transport period (p. 3, section A (whether should carry out oil change)); perform a maintenance process based upon an output of step (d) above (p. 3, section A (perform an oil change)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Fujita such that the invention compares a vehicle maintenance timing threshold for the vehicle to a maintenance record for the vehicle to determine whether the vehicle maintenance timing threshold for the vehicle would be surpassed at any time during the vehicle transport period; and the invention performs a maintenance process based upon an output of step (d) above, as disclosed by Gilch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Fujita fails to disclose producing a signal to perform a vehicle maintenance process; receiving an indication signal indicative that the vehicle has undergone the vehicle maintenance process.  Davis discloses producing a signal to perform a vehicle maintenance process (paragraph [0037] (vehicle maintenance); paragraph [0047] (assignments sent); paragraph [0057]); receiving an indication signal indicative that the vehicle has undergone the vehicle maintenance process (paragraph [0037]; paragraphs [0099]-[0100]; paragraph [0184]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Fujita such that the invention produces a signal to perform a vehicle maintenance process; and the invention receives an indication signal indicative that the vehicle has undergone the vehicle maintenance process, as disclosed by Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. US 8577490 B2. All of the features of these application claims are either disclosed, directly or indirectly, by the features of the patent, or are very minor obvious differences from the patent.  Therefore, these claims of the application would have been obvious over the claims of the patent, and the application claims are rejected under nonstatutory double patenting.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, and 14-17 of U.S. Patent No. US 8266070 B2. All of the features of these application claims are either disclosed, directly or indirectly, by the features of the patent, or are very minor obvious differences from the patent.  Therefore, these claims of the application would have been obvious over the claims of the patent, and the application claims are rejected under nonstatutory double patenting.
Claims 1-6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10213811 B2. All of the features of these application claims are either disclosed, directly or indirectly, by the features of the patent, or are very minor obvious differences from the patent.  Therefore, these claims of the application would have been obvious over the claims of the patent, and the application claims are rejected under nonstatutory double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Lee, US 20080000508 A1 (apparatus for washing wheels and lower parts of vehicles);
b.  Jenkins, U.S. Patent No. 4,082,124 (handling fluent media).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628